Citation Nr: 1630170	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-12 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and major depressive disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Haddock, Senior Counsel 


INTRODUCTION

The Veteran had active air service from October 2005 to October 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his March 2013 substantive appeal, the Veteran requested that he be afforded a videoconference hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in July 2016.  However, he was unable to report for his scheduled hearing as a result of significant PTSD and major depressive disorder symptoms.  In a July 2016 letter, the Veteran requested that either his case be remanded for a current VA examination or, in the alternative, he be afforded another opportunity to report for a hearing.  As discussed below, the Board has found that a new examination is warranted.  Therefore, remand for a new hearing is not necessary at this time.

The Board notes that entitlement to a TDIU is an element of all increased disability rating claims. See Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, it appears that the Veteran has not been working and that he believes his PTSD is the reason for this.  Thus, a TDIU has been raised by the record and is deemed part and parcel with the increased rating claim.

REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

In June 2011 statements from the Veteran and his mother, it was reported that the Veteran's PTSD and major depressive symptoms had significantly increased since his last VA examination.  In fact, the Veteran's mother reported that the Veteran had moved back home as a result of his inability to properly care for himself on his own.  Also of record is a July 2016 statement from the Veteran's mental health counselor at the Vet Center.  In that statement, the mental health counselor reported that the Veteran's symptoms had increased to the point where he was no longer able to adequately care for himself on his own, and so, had moved home for support and observation.  It was also noted that the Veteran's symptoms had become debilitating. 

A review of the record shows that the Veteran was last afforded a VA examination for his PTSD in August 2011.  As the evidence of record indicates that his PTSD and major depressive disorder symptoms have increased in severity since that time, the Board finds that he should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected PTSD and major depressive disorder.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VA Form 21-8940 with a request that he 
complete and return the form.

2.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.

3.  Thereafter, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected PTSD and major depressive disorder.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes, to include a detailed account of the Veteran's subjective complaints.  

The examiner should also provide an opinion as to whether there is a 50 percent or better probability that the symptoms of the Veteran's PTSD and major depressive disorder have an impact on his ability to conduct activities of daily living. The rationale for any opinions expressed must be provided. 

Additionally, the examiner should discuss the impact of the psychiatric symptoms on the Veteran's employability.  Any expected limitations in the workplace should be identified, such as an inability to get along with peers or with supervisors, deficits in concentration, irritability, and any other relevant considerations.

4.  Confirm that the VA examination report and any opinions provided comport with this remand and undertake any other development found to be warranted.

5.  If necessary, refer the TDIU claim to the Director of Compensation Service for extraschedular consideration in compliance with 38 C.F.R. § 4.16(b). Include a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 

6.  Then, readjudicate the claim of entitlement to an initial rating in excess of 30 percent for PTSD and major depressive disorder and entitlement to TDIU.  If the decision is in anyway adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




